 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 18CR3554-H
12
                         Plaintiff,                 AMENDED ORDER OF
13                v.                                CRIMINAL FORFEITURE
14
     JACOB BURRELL-CAMPOS,
15
16                       Defendant.
17
18         This matter comes before the Court upon the “Government’s Motion to Amend
19 Order of Criminal Forfeiture.” Having reviewed the motion and the court file, and
20 good cause appearing therefor, the Court grants the motion.
21         Specifically, the Court finds:
22         1.    The defendant entered into a Plea Agreement which included a consent
23 and agreement to “the immediate entry of an order of forfeiture” in the amount of
24 $823,357.00, as property subject to forfeiture under 18 U.S.C. § 982(a)(1) and 31
25 U.S.C. § 5317(c)(1)(A). Forfeiture Addendum to Plea Agreement, Dkt. #27, at p. 1-2.
26 The agreement also provided that the forfeiture will be in the form of a money
27 judgment against the defendant, and that the judgment will be credited for the net value
28 of any properties seized by the United States in connection with this case. Id. The
 1 Agreement further specified that “the United States may take any and all actions
 2 available to it to collect the full amount of the forfeiture, including, but not limited to
 3 enforcement of the judgment against substitute assets as provided in 21 U.S.C. §
 4 853(p).” Id. at p. 3.
 5         2.     On October 29, 2018, pursuant to the Plea Agreement, this Court entered
 6 an Order of Criminal Forfeiture against the defendant in the amount of $823,357.00.
 7 Order of Criminal Forfeiture, Dkt. #28. The Order embodied all of the requirements
 8 in the Plea Agreement, including the United States’ right, pursuant to Rule 32.2(b)(3),
 9 to “conduct discovery to identify, locate, or dispose of directly forfeitable assets and
10 substitute assets against which this Order of Forfeiture may be enforced,” and well as
11 the United States’ right, pursuant to Rule 32.2(e), to move “to amend this Order of
12 Forfeiture to substitute property having a value not to exceed $823,357.00 to satisfy
13 the forfeiture in whole or in part.” Id. at p. 3.
14         3.     The United States has identified the following property which is owned
15 by Burrell and which constitute substitute assets to partially satisfy the outstanding
16 money judgment:
17               a.    Account 5RY-66473-10 RR DPA, in the name of Jacob
           Burrell-Campos, at Robinhood Financial, 85 Willow Road, Menlo Park,
18         CA, including all equities, cash and credits on account; and,
19              b.    2009 Toyota Prius, Vehicle Identification Number
           JTDKB20U393481438, currently bearing California License Plate
20         6HFJ161, and registered to Jacob Julio Burrel Campos or Alicia Campos,
           11507 Fury Lane, El Cajon, CA 92019.
21
22         4.     WHEREFORE, pursuant to Fed.R.Crim.P. 32.2(e)(1)(B) and (2)(A), it is
23 hereby ORDERED AND ADJUDGED that the Order of Forfeiture entered on October
24 29, 2018, is amended to include the following property, which is hereby ordered
25 forfeited to the United States:
26               a.    Account 5RY-66473-10 RR DPA, in the name of Jacob
           Burrell-Campos, at Robinhood Financial, 85 Willow Road, Menlo Park,
27         CA, including all equities, cash and credits on account; and,
28         //
 1                b.    2009 Toyota Prius, Vehicle Identification Number
           JTDKB20U393481438, California License Plate 6HFJ161, and
 2         registered to Jacob Julio Burrel Campos or Alicia Campos, 11507 Fury
           Lane, El Cajon, CA 92019.
 3
           5.     IT IS FURTHER ORDERED that upon receipt of this order, Robinhood
 4
     Financial shall liquidate all equities, cash and credits in the aforementioned account,
 5
     and remit the proceeds to Customs and Border Protection.
 6
           6.     IT IS FURTHER ORDERED that the United States or its designated
 7
     contractor is hereby authorized to take all actions to enforce this order including, but
 8
     not limited to applying the net proceeds from the sale of the aforementioned assets to
 9
     the outstanding forfeiture judgment including all accrued interest, and disposing of
10
     those forfeited funds in accordance with law. Any net proceeds remaining after the
11
     payment of the judgment shall be remitted to the defendant through the Treasury Offset
12
     Program.
13
           7.     IT IS FURTHER ORDERED that the Court will retain jurisdiction to
14
     issue any additional orders needed with respect to title issues regarding the sale.
15
           IT IS SO ORDERED.
16
           DATED: February 11, 2019
17                                                 HONORABLE MARILYN L. HUFF
                                                   UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
